Citation Nr: 1228081	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-35 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of a left forearm scar.  

2.  Entitlement to an evaluation in excess of 10 percent for post operative residuals, removal of a soft tissue lesion of the left arm, to include symptoms of the left hand.  

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the portion of the appeal period extending from November 23, 2005 to September 20, 2010; and in excess of 50 percent for the portion of the appeal period extending from September 21, 2010, forward (excluding the time period from July 21 to October 31, 2009, when the Veteran was in receipt of a temporary total 100 percent evaluation).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had verified service with the United States Navy from June 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

An August 2012 review of the Virtual VA paperless claims processing system reveals information and additional documents which are pertinent to the present appeal and which will be further discussed herein. 

A claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record (September 2009), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

At the outset, the Board notes that the Veteran's appeal includes information and documents which are in the paper file and in the Virtual VA (VVA) paperless file.  The VVA file appears to show that an increased rating of 50 percent was granted for PTSD in a rating decision dated June 30, 2011, effective from September 21, 2010.  It also mentions that evidence reviewed at that time includes a VA examination report of February 9, 2011; which presumably pertains to the Veteran's PTSD claim.  However, as neither of these documents is in the paper file nor are they complete in the VVA file, the Board is unable to review those documents, both of which appear to obtain information critical to the PTSD appeal.  Accordingly, corrective action must be taken to make the complete text of the June 2011 rating action and February 2011 VA examination report part of either the paper or VVA electronic file.  

The Board also notes that the VVA file includes VA CAPRI/outpatient records dated from December 2009 to November 2011.  However, the most recent Supplemental Statement of the Case (SSOC) relating to the Veteran's appeals was issued in September 2009.  Hence, it appears that these recent VA records have not been considered in conjunction with the Veteran's claims.  Accordingly, on remand, the Board will request readjudication of the claims to include consideration of all evidence added to the record since the issuance of the September 2009 SSOC.  

With respect to the claims for increased evaluation for residuals of a left arm lesion and left forearm scar, a review of the file reflects that it has been several years since these conditions were evaluated.  In a statement provided in November 2008, the Veteran indicated that he had cramps in the hand and tingling sensations in the hand and arm.  He also mentioned that the left forearm scar was sensitive to touch and was itchy.  In a statement provided in November 2009, he reported having numbness in the area of the scar and requested that nerve conduction studies of the left arm be undertaken.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's left arm/hand disability and scar. 

Similarly, according to the evidence on file a VA examination to evaluate the Veteran's PTSD has not been provided for several years.  However, information in the VVA file reflects that a PTSD examination may have been conducted in 2011.  In the event that a VA PTSD examination was conducted in 2011, that report must be obtained for the record and it will be left to the discretion of the RO whether a more recent examination is advisable in this case.  If no recent VA PTSD examination (2 years old or less) can be located, for the same reasons as identified above, the Board finds it necessary to obtain an updated examination report which provides a comprehensive picture of the current treatment severity and manifestations associated with PTSD.  

In addition, it appears that the Veteran primarily receives treatment for medical conditions through VA and that records current through to November 2011 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  As such, VA is requested request and obtain records dated from November 2011, and to consider them in conjunction with the readjudication of the claims on appeal.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left arm/hand condition, left arm scar and PTSD.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such

2.  In addition, the RO/AMC is specifically asked to obtain the following VA records for inclusion in the paper or VVA file:

a.  The entire text of the rating action dated June 30, 2011.

b.  The entire text of the VA examination report of February 9, 2011.  

c.  VA outpatient, hospitalization and examination reports dated from November 2011, forward.  

3.  The Veteran should be afforded a VA examination in order to determine the nature and severity of the symptoms and manifestations associated with his service connected post operative residuals, removal of a soft tissue lesion of the left arm, to include symptoms of the left hand.  The claims folder and a copy of this REMAND should be made available to and reviewed by the physician in conjunction with the examination.  The Veteran's lay reports of history and symptomatology associated with this condition should be recorded.  The Veteran has requested that nerve conduction studies be conducted in conjunction with the examination; these should be conducted as warranted.  Should the examiner elect not to conduct such studies, the reasons supporting that decision should be included in the examination report.  

a) The examiner is also asked to identify, by diagnosis, any currently manifested post operative residuals of removal of a soft tissue lesion of the left arm, to include symptoms the left hand.    

b) The examiner should describe all impairment associated with left median nerve condition, including flexion of the hand, fingers and thumb as well as wrist flexion and strength.

c) The examiner should also provide a clinical impression as to whether the impairment of the left median nerve is mild, moderate or severe in degree.

d) The examiner should provide the Veteran's range of motion findings for the left forearm, and identify an forearm or elbow impairment to include ankylosis or joint irregularity.  

e)  The examiner should evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the left forearm and/or hand.  If feasible the examiner should portray any additional functional limitation of these areas due to these factors in terms of degrees of additional loss of motion and a description of any additional loss of function.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file

4.  The Veteran should be afforded a VA examination in order to determine the nature and severity of the symptoms and manifestations associated with his service connected left forearm scar.  The claims folder and a copy of this REMAND, should be made available to and reviewed by the physician in conjunction with the examination.  The Veteran's lay reports of history and symptomatology associated with this condition should be recorded.  All indicated studies should be performed and the examiner is to set forth all findings in detail. 

The examiner is requested to provide the measurements of the left forearm scar and to comment on whether there is visible or palpable tissue loss; gross distortion or asymmetry; surface contour; adherence to underlying tissue; hypo- or hyper-pigmentation; abnormal skin texture; missing underlying soft tissue; induration; or inflexibility.  The examiner should indicate whether the scar is superficial; stable or unstable; painful; or whether it causes limitation of function of the affected part(s).  Any additional symptomatology as reported by the Veteran or demonstrated on clinical examination should be recorded.  

5.  If a February 2011 VA examination report cannot be located or does not pertain to PTSD, and in the event that no PTSD examination has been conducted in the past 2 years (since August 2010), a PTSD examination must be scheduled.  Even if a PTSD examination has been conducted during the past 2 years, the RO has the discretion to order another one pursuant to this remand, if there are any indications that a recently conducted PTSD examination is inadequate, incomplete, or otherwise flawed or out of date.  

Should an updated PTSD examination be warranted, the RO shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Veteran lay account of symptoms and manifestations should also be considered and recorded.  

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD, or deficient in most areas.  In addition, the examiner is requested to document the Veteran's employment status and address whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  The examiner should assign a GAF score relating to the Veteran's PTSD and explain the basis for this finding.

6.  The RO/AMC should review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required

7.  The RO will then readjudicate the Veteran's initial/increased rating claims as chacaterized on the title page.  Readjudication of the claims should include consideration of all evidence added to the file (both paper and virtual) since the issuance of the September 2009 SSOC.  Readjudication of the claims should include consideration of whether staged ratings and/or extraschedular evaluations are warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


